


Exhibit 10.1

 

PAYMENT AGREEMENT

 

This PAYMENT AGREEMENT is made effective as of January 31, 2013 by and among
                     (“Executive”) and Venoco, Inc., a Delaware corporation (the
“Company”).

 

RECITALS

 

WHEREAS, the Company has in the past granted to Executive certain shares of
restricted stock as an inducement for Executive to remain with the Company and
to increase the Company’s value to its stockholders;

 

WHEREAS, as a result of the consummation on October 3, 2012 of the transactions
contemplated by that certain Agreement and Plan of Merger dated as of
January 16, 2012 (the “Merger Agreement”), Executive’s unvested shares of
restricted stock were converted into the right to earn a cash payment in respect
of each then existing share of restricted stock equal to the Merger
Consideration of $12.50 per share on the dates the shares would otherwise have
vested (the “Restricted Stock Cashout Amounts”);

 

WHEREAS, pursuant to the terms of the Merger Agreement, the Restricted Stock
Cashout Amounts are payable by the Company as and when the then existing shares
of restricted stock would otherwise have vested, generally in February and/or
March of 2013, subject to Executive’s continued employment through the vesting
dates;

 

WHEREAS, the Company has requested that Executive, along with certain other
executives and directors of the Company, agree to delay receipt of the
Restricted Stock Cashout Amounts to which Executive may be entitled in order to
manage the Company’s liquidity; and

 

WHEREAS, the Executive is willing to delay receipt of a portion of the
Restricted Stock Cashout Amounts to which Executive may be entitled in
accordance with the terms and conditions of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.              Restricted Stock Cashout Amounts.  Executive is entitled to the
Restricted Stock Cashout Amounts set forth in Exhibit A to this Agreement if he
continues to be an employee of the Company on the vesting dates as set forth on
Exhibit A (or otherwise vests under the terms of the restricted stock grants, as
modified by the Merger Agreement).

 

2.              Payment Agreement.  Executive hereby agrees that, in the event
Executive becomes vested in the Restricted Stock Cashout Amounts,     % of such
amounts shall not be paid at the times set forth in the Merger Agreement, but
shall instead be paid on January 6,

 

--------------------------------------------------------------------------------


 

2014 (the “Payment Date”).  As an inducement for Executive to enter into this
Agreement, the Company shall also pay to the Executive an amount in cash equal
to twenty-five percent (25%) of the Restricted Stock Cashout Amounts actually
paid to Executive (the “Additional Amount”) on the Payment Date, which
Additional Amount shall also be payable to Executive on the Payment Date.  In no
event shall Executive be entitled to receive any Restricted Stock Cashout
Amounts or Additional Amount related thereto if Executive fails to vest in the
Restricted Stock Cashout Amounts.  However, once vesting occurs, the Company’s
obligation to pay the Restricted Stock Cashout Amounts and Additional Amount
shall be unconditional and irrevocable.  Nothing in this Agreement shall be
deemed to modify or amend the vesting conditions related to the Restricted Stock
Cashout Amounts (as set forth in the various restricted stock agreements and as
modified by the terms of the Merger Agreement), including any applicable vesting
acceleration provisions.

 

3.              Withholding.  The Company may withhold from any amounts payable
under this Agreement such federal, state, and local taxes as shall be required
to be withheld pursuant to applicable law or regulation.

 

4.              Successors.  This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and permitted assigns and any such
successor or permitted assignee shall be deemed substituted for the Company
under the terms of this Agreement for all purposes.  The Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  As used in this Agreement, “Company”
shall mean the Company as herein before defined and any successor to its
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law or otherwise.

 

5.              409A/ Other Tax Assessments.

 

a.              General.  The parties intend that payments or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), nor
be taxable prior to actual receipt, and the provisions of this Agreement shall
be construed and administered in accordance with such intent. To the extent such
potential payments or benefits could become subject to Code Section 409A, the
parties shall cooperate to amend this Agreement with the goal of giving
Executive the economic benefits described herein in a manner that does not
result in such tax being imposed.

 

b.              Tax Indemnification.  In the event any payment hereunder is
subject to any taxes, interest, or penalties under Section 409A of the Code
(such taxes, interest, or penalties being the “409A Amount”), or any interest or
penalties arising as a

 

2

--------------------------------------------------------------------------------


 

result of the premature taxation of such amounts under the theory of
constructive receipt or similar common law income inclusion doctrine, the
Company shall indemnify and reimburse to Executive an amount (the “Gross-Up
Amount”) such that after payment by Executive of all taxes (including any
interest or penalties imposed) on such Gross-Up Amount, Executive retains an
amount equal to the 409A Amount, or in the case of premature taxation under the
theory of constructive receipt or similar common law income inclusion doctrine,
the amount of such interest and penalties.  The Gross-Up Amount shall be paid
when the 409A Amount is determined but no later than the last day of the
calendar year following the calendar year in which the 409A Amount, or penalty
or interest amount as a result of premature taxation, is incurred.  The Company
agrees to provide, at no cost to Executive, independent expert tax counsel to
represent all similarly situated Executives should the tax treatment
contemplated herein be challenged by federal or state authorities.

 

c.               Contest Procedure.  Executive shall notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of a Gross-Up Amount.  Such notification
shall be given as soon as practicable but no later than ten business days after
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  Executive shall not pay such claim prior to the expiration of the
thirty-day period following the date on which it gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due).  If the Company notifies Executive in
writing prior to the expiration of such period that it desires to contest such
claim, Executive shall:

 

i.                                 give the Company (as applicable) any
information reasonably requested by the Company relating to such claim,

 

ii.                              take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,

 

iii.                           cooperate with the Company in good faith in order
effectively to contest such claim, and

 

iv.                          permit the Company to participate in any
proceedings relating to such claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any 409A Amount or income tax, interest and/or penalties
imposed as a

 

3

--------------------------------------------------------------------------------


 

result of such contest and payment of costs and expenses (including legal
fees).  Without limitation on the foregoing provisions of this paragraph, the
Company shall control all proceedings taken in connection with such contest and,
at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Executive to pay the tax
claimed and sue for a refund or to contest the claim in any permissible manner,
and Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs Executive to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to Executive, on an interest-free basis
and shall indemnify and hold Executive harmless, on an after-tax basis, from any
409A Amount or income tax, interest and/or penalties imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Amount would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

6.              Miscellaneous.

 

a.              Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado.

 

a.              Amendment.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

b.              Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement and the remaining provisions shall be
enforced to the fullest extent permitted by law.

 

c.               No Waiver.  Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right Executive or the Company may have under this Agreement shall not be
deemed to be a waiver of any other provision or right of this Agreement.

 

d.              Notices.  All notices and other communications under this
Agreement shall be in writing and shall be given to the other party by hand
delivery or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

4

--------------------------------------------------------------------------------


 

 

If to Executive:

To the most recent home address on file with the Company.

 

 

 

 

If to the Company:

Venoco, Inc.

 

 

Attn: General Counsel

 

 

370 17th Street, Suite 3900

 

 

Denver, Colorado 80202

 

 

 

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Date:

 

 

 

 

 

 

Executive Name

 

 

 

 

 

 

 

 

 

 

 

VENOCO, INC., a Delaware corporation

 

 

 

 

 

 

 

 

Date:

 

 

By:

 

 

6

--------------------------------------------------------------------------------
